DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1 and 10 and their dependents are rejection based on nonstatutory double patenting as being unpatentable over claim 1 and 4 of U.S. Patent No. 11215702. Although the claims at issue are not identical, they are not patentable distinct from each other because:
	Claim 1 of the instant application: 
Claim 1: U.S. Patent No. 11215702 discloses, An ultrasound apparatus comprising (Claim 1: “An ultrasonic apparatus”): 
a transmitter configured to generate and output a transmission signal (Claim 1: “a transmission channel configured to generate and output a transmission signal”); 
an ultrasound probe (Claim 1: “a transducer element”) configured to convert the transmission signal output from the transmitter into an ultrasound signal (Claim 1: “configured to convert the transmission signal output from the transmitter channel into an ultrasonic signal”) and transmit the ultrasound signal (Claim 1: “and output the ultrasonic signal…”)  to a target object, and receive an echo signal reflected from the target object and output a reception signal on the basis of the echo-signal  (claim 1 “and to output a reception signal that returns after the ultrasonic signal is transmitted to an object and is reflected from the object”); 
a transmission/reception switch (Claim 1: “a transceiver switching circuit”) configured to attenuate the transmission signal output from the transmitter and output the attenuated transmission signal, and output the reception signal output from the ultrasound probe (Claim 1: “a transceiver switching circuit configured to attenuate and output the transmission signal output from the transmission channel, and to output a reception signal that returns after the ultrasonic signal is transmitted to an object and is reflected from the object”); and 
a receiver (Claim 1: “a reception channel”) configured to receive the attenuated and output transmission signal and the output reception signal, and detect transmission waveform information on the basis of the attenuated transmission signal (Claim 1: “a reception channel configured to receive the attenuated output transmission signal and the output reception signal, and to detect transmission waveform information based on the attenuated transmission signal”).

	Claim 10 of the instant application: 
Claim 10: U.S. Patent No. 11215702 discloses, An ultrasound apparatus comprising (Claim 1: “An ultrasonic apparatus”): 
a transmitter configured to generate and output a transmission signal (Claim 1: “a transmission channel configured to generate and output a transmission signal”); 
an ultrasound probe (Claim 1: “a transducer element”) configured to convert a transmission signal output from the transmitter into an ultrasound signal (Claim 1: “configured to convert the transmission signal output from the transmitter channel into an ultrasonic signal”) and transmit the ultrasound signal (Claim 1: “and output the ultrasonic signal…”) to a target object, and receive an echo signal reflected from the target object and output a reception signal on the basis of the echo-signal (claim 1 “and to output a reception signal that returns after the ultrasonic signal is transmitted to an object and is reflected from the object”); 
a transmission/reception switch (Claim 1: “a transceiver switching circuit”) configured to attenuate the transmission signal output from the transmitter and output the attenuated transmission signal, and output the reception signal output from the ultrasound probe (Claim 1: “a transceiver switching circuit configured to attenuate and output the transmission signal output from the transmission channel, and to output a reception signal that returns after the ultrasonic signal is transmitted to an object and is reflected from the object”); and 
a receiver (Claim 1: “a reception channel”) configured to receive the attenuated and output transmission signal and the output reception signal, and detect transmission waveform information on the basis of the attenuated transmission signal (Claim 1: “a reception channel configured to receive the attenuated output transmission signal and the output reception signal, and to detect transmission waveform information based on the attenuated transmission signal”); 
a display (Claim 4: “further comprising: a display”); and 
a controller configured to store reference waveform information according to a transmission condition, and compare the detected transmission waveform information with the reference waveform information (Claim 1: “wherein the ultrasonic apparatus further comprising: a controller configured to store reference waveform information according to a transmission condition, and to compare the detected transmission waveform information with the reference waveform information.”).

Regarding “a transducer element” above, determining whether an ultrasound probe is transmitting or receiving is considered to be performed by a transducer element because a transducer would have role in triggering the transmitting and receiving of signals. 
Thus, the difference between U.S. Patent No. 11215702 and the instant application are considered to be obvious variations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation “the attenuated and output transmission" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 10 recites the limitation “the attenuated and output transmission" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 17 recites the limitation “the attenuated and output transmission" in line 27.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 17 recites the limitation “the receiver" in line 28 and 30.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 18 recites the limitation “the receiver" in line 3 and 5.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 18 recites the limitation “the first section is a section….and the second section is a section” which creates ambiguity. It is unclear if the second section refers to the section of the first section or if it is another section. Appropriate correction is required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                   

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793